DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
Claims 26-28, 31-39, 45-48 and 54-55 are pending in the present application.
Applicants elected previously the following species:  (a) PDCD1; (b) SEQ ID NO: 77; (c) SEQ ID Nos. 85 and 86; and (d) SEQ ID Nos. 95-96.
Claims 45 and 48 were withdrawn previously from further considerations because they are directed to non-elected species.
Accordingly, claims 26-28, 31-39, 46-47 and 54-55 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of 16/027,629, filed on 07/05/2018; which is a CON of 13/892,805, filed on 05/13/2013, which claims benefit of the provisional application 61/651,933, filed on 05/25/2012; and the provisional application 61/696,612, filed on 09/04/2012.
the effective filing date 05/13/2013 of the present application.  This is because there is no written support in neither the provisional application 61/651,933 nor the provisional application 61/696,612 for the specific concept of inactivating PDCD1/PD1 gene in engineered T cells for immunotherapy.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn upon further consideration and in light of currently amended claim 55 reciting “wherein said T-cells are obtained from a tumor”.
	2.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, was withdrawn in light of cancelation of claims 43-44.  

Claim Objections
Claim 26 is objected to because of the phrase “the group consisting of PDCD1”.  This is because a group is normally consists of 2 or more members, not a single member/


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28, 31-39 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory et al (US 9,597,357 with the effective filing date of 10/10/2012) in view of Lan et al (US 9,289,480).  This is a modified rejection.
Gregory et al already taught at least a method for modifying T-cells  in vivo or ex vivo in which endogenous PDCD1/PD1 and/or CTLA-4 genes being inactivated via engineered CRISPR/Cas nuclease systems, ZFNs and TALE nucleases to prevent or reduce T-cell inhibition, wherein the PDCD1/PD1 and/or CTLA-4 knockout T cells may be expanded prior to introduction into a subject in need thereof (see at least Summary; col. 16, lines 4-51; Table 1; col. 33, lines 1-4; examples 2-4; and issued claims 1-23).  Gregory et al stated explicitly “[t]he PD1-PD-L1/PD-L2 interaction enables the tumor to escape action by the CAR-targeted T-cell by deactivating the T-cells and increasing apoptosis and cell exhaustion.  Additionally, the PD1-PDL interactions are also involved in the repression of the T-cell response to HIV, where increased expression of both the PD1 and PDL leads to T-cell exhaustion.  Induction of CTLA-4 expression on activated T-cells is also one of the first steps to damping the immune response, and thus a T-cell armed with a CAR might become inactive due to the engagement of this system designed to balance T-cell activation with T-cell inhibition” (col. 3, lines 38-tumor infiltrating lymphocytes (TILs) (col. 5, lines 10-15; col. 33, lines 1-8); and methods for introducing nucleic acids encoding engineered ZFNs and TALENs into T-cells include electroporation, lipofection, liposomes, naked DNA, mRNAs and Amaxa Biosystems (col. 33, lines 36-67; col. 34, lines 1-13).  Gregory et al also taught ZFNs and/or TALENs comprise a nuclease in the form of a cleavage domain or heterologous cleavage half-domain, with a cleavage half-domain can be obtained from any nuclease or portion thereof (e.g., Fok I) that requires dimerization for cleavage activity and in general two fusion proteins are required for cleavage if the fusion proteins comprise cleavage half-domains (col. 29, line 38 continues to line 3 on col. 32).  Gregory et al also stated clearly “[t]he target sites for the two fusion proteins are preferably disposed, with respect to each other, such that binding of the two fusion proteins to their respective target sites places the cleavage half-domains in a spatial orientation to form a functional cleavage domain, e.g., by dimerization.  Thus, in certain embodiments, the near edges of the target sites are separated by 5-8 nucleotides or by 15-18 nucleotides.  However any integral number of nucleotides or nucleotide pairs can intervene between two target sites (e.g., from 2 to 50 nucleotide pairs or more).  In general, the site of cleavage lies between the target sites” (col. 30, lines 13-24). Tables 5-6 also showed each PD1-specific half TALEN has a 17-nucleotide target binding site; and thus a PD-1 targeting sequence is at least in a range of about 39-52 contiguous nucleotides in length.
Gregory et al did not disclose specifically that the TALEN is directed against the PDCD1 sequence of SEQ ID NO:77 (49-basepair sequence).
At the effective filing date of the present application (5/13/2013), Lan et al already provided pharmaceutical composition for enhancing immune response in a subject under the treatment of an infection or malignant disease, comprising a DNA construct encoding PD-1/PDCD1, fragments or functional variants thereof, that is fused with an expression vector and a pharmaceutically acceptable carrier (Abstract; and Brief Summary of the Invention).  Lan et al also defined the term “a fragment” of a polypeptide to refer to a fragment of at least 10 amino acids long or preferably are 10-50 amino acids long (col. 6, lines 36-44).  Lan et al taught an exemplary DNA vaccine against PD-1 comprising the sequence of SEQ ID NO: 23 (450-basepair sequence) that encodes the amino acid sequence at the 21st-170th residues of human PD-1 protein; wherein the sequence of nucleotides 49-97 of SEQ ID NO: 23 is 100% identical to SEQ ID NO: 77 of the present application to induce immunity specific for PD-1 for disrupting the PD1/PD-L pathway and thereby enhancing immune response in a subject under the treatment of an infection or malignant disease (col. 1, lines 40-61; Example 11, particularly col. 13, lines 21-25; SEQ ID NO: 23 and attached sequence search below).  It is also noted that the sequence of nucleotides 301-349 of SEQ ID NO: 23 is also identical to SEQ ID NO: 78 of the present application (see attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Gregory et al by also selecting SEQ ID NO: 23 or any fragment in a range of about 39-52 contiguous nucleotides in length thereof such as the sequence 
An ordinary skilled artisan would have been motivated to carry out the above modification because Lan et al already taught an exemplary DNA vaccine against PD-1 comprising the sequence of SEQ ID NO: 23 (450-basepair sequence) that encodes the amino acid sequence at the 21st-170th residues of human PD-1 protein; wherein the sequence of nucleotides 49-97 of SEQ ID NO: 23 and the sequence of nucleotides 301-349 of SEQ ID NO: 23 are 100% identical to SEQ ID NO: 77 and SEQ ID NO: 78 of the present application, respectively, that contain encoded epitope(s)/drug targets to induce immunity specific for PD-1 for disrupting the PD1/PD-L pathway; and thereby enhancing immune response in a subject under the treatment of an infection or malignant disease.  Moreover, Lan et al also taught that an encoded PDCD1/PD1 fragment is preferably 10-50 amino acids long (encoded by a 30-150 nucleotide sequence).  Additionally, the primary Gregory reference already taught that a PD-1 targeting sequence for a PD-1 specific TALEN pair is in a range of about 39-52 contiguous nucleotides in length.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gregory et al and Lan et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Gregory et al and Lan et al as set forth above is indistinguishable and is encompassed by the presently claimed invention. 
prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 09/15/2021 (pages 2-7) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Lan reference fails to cure the deficiency of the primary Gregory reference, specifically the PD-1/PDCD1 target sequence of SEQ ID NO: 77 (49-nucleotide sequence).  Applicant argued that while both Lan and Gregory are directed towards disrupting PD1/PDL1 pathway, the methods they teach are diametrically opposed in nature and have little or no bearing on each other.  For example, while Lan’s method requires the increase of PD-1 expression in a cell, Gregory’s method requires the reduction of PD-1 expression.  Applicant also argued that there is no disclosure in the Lan reference for any target sequence within the PDCD1 gene, much less any TALEN targeting sequences required to cure the deficiency of the Gregory reference.  Applicant further argued that a person viewing Lan’s disclosure of the PDCD1 gene sequence SEQ ID NO: 23 would not be able to understand which and how many fragments within SEQ ID NO: 23 can effectively serve as a target site for TALENs, nor how to pick or choose these fragments, particularly in theory, a total number of 101,475 distinct DNA fragments of various lengths ranging from 1-basepair to 450-basepair can be generated from the sequence of SEQ ID NO: 23 alone.  As such, Lan’s teaching of SEQ ID NO: 23 plus the 
First, since the above rejection was made under pre-AIA  35 U.S.C. 103(a) none of the cited references has to teach every limitation of the instant claims.  For example, the Lan reference does not have to teach anything about a TALEN construct.
Second, both the primary Gregory reference and the Lan reference are directed to methods for disrupting the PD1/PD-L pathway in order to enhance immune response in a subject under the treatment of an infection or malignant disease via TALEN-mediated cleavage of PDCD1 gene in T-cells, and via induction of immunity specific for PDCD1/PD1 with a DNA vaccine construct encoding a PDCD1/PD1 protein or a fragment thereof, respectively.  Both the Gregory reference and the Lan reference ultimately result in the destruction of PD1 activity/function.  The Lan reference disclosed at least an exemplary DNA vaccine against PD-1 comprising the sequence of SEQ ID NO: 23 (450-basepair sequence) that encodes the amino acid sequence at the 21st-170th residues of human PD-1 protein, in which the sequence of nucleotides 109-157 of SEQ ID NO: 23 is 100% identical to SEQ ID NO: 77 of the present application, that contains encoded epitope(s)/drug targets to induce immunity specific for PD-1 for disrupting the PD1/PD-L pathway, and thereby enhancing immune response in a subject under the treatment of an infection or malignant disease.
Third, the Lan reference does not teach only using the full PDCD1 gene sequence as Applicant argued.  The reference teaches clearly and explicitly a DNA construct encoding PD-1/PDCD1, fragments or functional variants thereof, that is fused with an expression vector and a pharmaceutically acceptable carrier (Abstract; and Brief a fragment” of a polypeptide to refer to a fragment of at least 10 amino acids long or preferably are 10-50 amino acids long (col. 6, lines 36-44).  
Fourth, since at the effective filing date of the present application Lan et al already taught using a DNA vaccine construct encoding a fragment of PD1/PDCD1, with an exemplary nucleotide sequence of SEQ ID NO: 23 encoding the amino acid sequence of residues 21st-170th residues of human PD1 protein, for induction of immunity specific for PDCD1/PD1 to disrupt the PD1/PD-L pathway in order to enhance immune response in a subject under the treatment of an infection or malignant disease, it would have been obvious for an ordinary skilled in the art to also select SEQ ID NO: 23 or any fragment in a range of about 39-52 contiguous nucleotides in length thereof such as the sequence of nucleotides 49-97 of SEQ ID NO: 23 (the 49-nucleotide sequence) as a PDCD1/PD-1 target sequence to be inactivated by a TALEN to achieve the same aim of disrupting the PD1/PD-L pathway to enhance immune response in a subject in need thereof.  Please also noting that Lan et al taught that an encoded PDCD1/PD1 fragment is preferably 10-50 amino acids long (encoded by a 30-150 nucleotide sequence), and the primary Gregory reference already taught that a PD-1 targeting sequence for a PD-1 specific TALEN pair is in a range of about 39-52 contiguous nucleotides in length.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-28, 31-39 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,286,007 in Gregory et al (US 9,597,357 with the effective filing date of 10/10/2012) and Lan et al (US 9,289,480).  This is a modified rejection.
The claims of the present application differ from claims 1 and 17 of U.S. Patent No. 10,286,007 in reciting specifically that at least one rare-cutting endonuclease (e.g., TALE-nuclease) is encoded by RNA that is introduced into the T-cells by RNA electroporation; the TALE-nuclease is constituted by a first half-TALE nuclease and a second half-TALE nuclease; the TALE-nuclease is directed against the gene target PDCD1 sequence of SEQ ID NO: 77; and the T-cells are tumor infiltrating lymphocytes (TILs).
At the effective filing date of the present application (05/13/2013), Gregory et al already taught at least a method for modifying T-cells in vivo or ex vivo in which endogenous PDCD1 and/or CTLA-4 genes being inactivated via engineered CRISPR/Cas nuclease systems, ZFNs and TALE nucleases to prevent or reduce T-cell inhibition, wherein the PD1 or CTLA-4 knockout T cells may be expanded prior to introduction into a subject in need thereof (see at least Summary; col. 16, lines 4-51; Table 1; col. 33, lines 1-4; examples 2-4; and issued claims 1-23).  Gregory et al stated explicitly “[t]he PD1-PD-L1/PD-L2 interaction enables the tumor to escape action by the CAR-targeted T-cell by deactivating the T-cells and increasing apoptosis and cell exhaustion.  Additionally, the PD1-PDL interactions are also involved in the repression of the T-cell response to HIV, where increased expression of both the PD1 and PDL leads to T-cell exhaustion.  Induction of CTLA-4 expression on activated T-cells is also one of the first steps to damping the immune response, and thus a T-cell armed with a CAR might become inactive due to the engagement of this system designed to balance T-cell activation with T-cell inhibition” (col. 3, lines 38-49).  Gregory et al also disclosed that engineered T cells include helper CD4+ T cells, cytotoxic CD8+ T-cells, memory T-cells, regulatory T-cells and tumor infiltrating lymphocytes (TILs) (col. 5, lines 10-15; col. 33, lines 1-8); and methods for introducing nucleic acids encoding engineered ZFNs and TALENs into T-cells include electroporation, lipofection, liposomes, naked DNA, mRNAs and Amaxa Biosystems (col. 33, lines 36-67; col. 34, lines 1-13).  Gregory et al also taught ZFNs and/or TALENs comprise a nuclease in the form of a cleavage domain or heterologous cleavage half-domain, with a cleavage half-domain can be obtained from any nuclease or portion thereof (e.g., Fok I) that requires dimerization for cleavage activity and in general two fusion proteins are required for cleavage if the fusion proteins comprise cleavage half-domains (col. 29, line 38 continues to line 3 on col. 32).  Gregory et al also stated clearly “[t]he target sites for the two fusion proteins are preferably disposed, with respect to each other, such that binding of the two fusion proteins to their respective target sites places the cleavage half-domains in a spatial orientation to form a functional cleavage domain, e.g., by dimerization.  Thus, in certain embodiments, the near edges of the target sites are separated by 5-8 nucleotides or by 15-18 nucleotides.  However any integral number of nucleotides or nucleotide pairs can intervene between two target sites (e.g., from 2 to 50 nucleotide pairs or more).  In general, the site of cleavage lies between the target sites” (col. 30, lines 13-24).  Tables 5-6 also showed each PD1-specific half TALEN has a 17-nucleotide target binding site; and thus a PD-1 targeting sequence is at least in a range of about 39-52 contiguous nucleotides in length.
a DNA construct encoding PD-1/PDCD1, fragments or functional variants thereof, that is fused with an expression vector and a pharmaceutically acceptable carrier (Abstract; and Brief Summary of the Invention).  Lan et al also defined the term “a fragment” of a polypeptide to refer to a fragment of at least 10 amino acids long or preferably are 10-50 amino acids long (col. 6, lines 36-44).  Lan et al taught an exemplary DNA vaccine against PD-1 comprising the sequence of SEQ ID NO: 23 (450-basepair sequence) that encodes the amino acid sequence at the 21st-170th residues of human PD-1 protein; wherein the sequence of nucleotides 49-97 of SEQ ID NO: 23 is 100% identical to SEQ ID NO: 77 of the present application to induce immunity specific for PD-1 for disrupting the PD1/PD-L pathway and thereby enhancing immune response in a subject under the treatment of an infection or malignant disease (col. 1, lines 40-61; Example 11, particularly col. 13, lines 21-25; SEQ ID NO: 23 and attached sequence search below).  It is also noting that the sequence of nucleotides 301-349 of SEQ ID NO: 23 is also identical to SEQ ID NO: 78 of the present application (see attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the method in claims 1 and 17 of U.S. Patent No. 10,590,437 by also introducing into the T-cells, including tumor infiltrating lymphocytes or TILs, RNA encoding a TALE-nuclease able to selectively inactivate by DNA cleavage PDCD1 gene by RNA electroporation, including using encoded TALE-nuclease in the form of a first half-TALE nuclease and a second half-TALE nuclease as well as targeting any fragment in a range of about 39-52 contiguous nucleotides in length of SEQ ID NO: 23, including the PDCD1 sequence of SEQ ID NO: 77, in light of the teachings of Gregory et al and Lan et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gregory et al already taught successfully at least a method for modifying T-cells (e.g., TILs) ex vivo in which endogenous PDCD1 and/or CTLA-4 genes being inactivated via mRNA electroporation of engineered TALE nuclease(s) comprising a nuclease in the form of a cleavage domain or heterologous cleavage half-domain, with a cleavage half-domain can be obtained from any nuclease or portion thereof (e.g., Fok I) that requires dimerization for cleavage activity and in general two fusion proteins are required for cleavage if the fusion proteins comprise cleavage half-domains, to prevent or reduce T-cell inhibition and wherein the PD1 or CTLA-4 knockout T cells may be expanded prior to introduction into a subject in need thereof.    Additionally, Lan et al already taught an exemplary DNA vaccine against PD-1 comprising the sequence of SEQ ID NO: 23 (450-basepair sequence) that encodes the amino acid sequence at the 21st-170th residues of human PD-1 protein; wherein the sequence of nucleotides 49-97 of SEQ ID NO: 23 and the sequence of nucleotides 301-349 of SEQ ID NO: 23 is 100% identical to SEQ ID NO: 77 and SEQ ID NO: 78 of the present application, respectively, that contain encoded epitope(s)/drug targets to induce immunity specific for PD-1 for disrupting the PD1/PD-L pathway; and thereby enhancing immune response in a subject under the treatment of an infection or malignant disease.  Moreover, Lan et al also taught that an encoded PDCD1/PD1 fragment is preferably 10-50 amino acids long (encoded by a 30-150 nucleotide sequence), and the Gregory about 39-52 contiguous nucleotides in length.

In the Amendment dated 09/15/2021, Applicant did not address specifically to the above non-statutory double-patenting rejection.  Nevertheless, please refer to the Examiner’s same responses to Applicant’s arguments related to the 103(a) rejection of claims 26-28, 31-39 and 55 as being unpatentable over Gregory et al (US 9,597,357 with the effective filing date of 10/10/2012) in view of Lan et al (US 9,289,480).

Examiner’s Comment
	An embodiment of claim 46 (SEQ ID Nos. 95 and 96) and claim 47 are free of prior art since the prior art did not fairly teach or suggest using a first half-TALE-nuclease comprising the amino acid sequence encoded by SEQ ID NO: 95 and a second half-TALE-nuclease comprising the amino acid sequence encoding by SEQ ID NO: 96.  Additionally, claim 54 is also free of prior art since the prior art did not fairly teach or suggest the electroporation conditions recited in claim 54.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Walters et al (US 6,010,613) disclosed a method of treating organic materials with pulsed electrical fields, comprising the step of applying an agile pulse sequence having at least three pulses to a material, wherein the agile pulse sequence has one, two, or there of the following characteristics: (1) at least two of the at least three pulses differ from each other in pulse amplitude; (2) at least two of the at least three pulses differ from .
Conclusion
No claim is allowed.
Claims 47 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        

Sequence 23,
Patent No. 9289480


  Query Match             100.0%;  Score 49;  DB 1;  Length 450;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 TTCTCCCCAGCCCTGCTCGTGGTGACCGAAGGGGACAACGCCACCTTCA 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         49 TTCTCCCCAGCCCTGCTCGTGGTGACCGAAGGGGACAACGCCACCTTCA 97









Sequence 23, 
Patent No. 9289480


  Query Match             100.0%;  Score 49;  DB 27;  Length 450;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TACCTCTGTGGGGCCATCTCCCTGGCCCCCAAGGCGCAGATCAAAGAGA 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TACCTCTGTGGGGCCATCTCCCTGGCCCCCAAGGCGCAGATCAAAGAGA 349